NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                            SEP 20 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 11-50342

               Plaintiff - Appellee,             D.C. No. 5:11-cr-00033-VAP

  v.
                                                 MEMORANDUM *
JOSE ISLADO SALAS-ARREDONDO,
a.k.a. Jose Islado, a.k.a. Crisoforo Sotello
Mendez, a.k.a. Jose Salas,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Jose Islado Salas-Arredondo appeals from his guilty-plea conviction and

30-month sentence for illegal reentry by an alien following deportation, in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738

(1967), Salas-Arredondo’s counsel has filed a brief stating there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Salas-Arredondo the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Salas-Arredondo waived his right to appeal his conviction, with the

exception of an appeal based on a claim that his plea was involuntary. He also

waived the right to appeal his sentence, with the exception of the court’s

calculation of his criminal history category. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds

for relief as to Salas-Arredondo’s plea or the criminal history category calculated

by the court. We therefore affirm as to those issues. We dismiss the remainder of

the appeal in light of the valid appeal waiver. See United States v. Nguyen, 235
F.3d 1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                    11-50342